Citation Nr: 0806660	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  03-36 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

This appeal was remanded in July 2004 to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The Board subsequently denied the 
veteran's appeal in an August 2005 decision.

Following a January 2007 order from the United States Court 
of Appeals for Veterans Claims, the appeal is again REMANDED 
to the RO via the AMC.  VA will notify the veteran if further 
action is required.


REMAND

In a January 25, 2007 Order, based upon a January 18, 2007 
Joint Motion for Remand, the United States Court of Appeals 
for Veterans Claims vacated the Board's prior August 2005 
decision and directed the Board to make further attempts to 
obtain military records in order to corroborate the veteran's 
claimed in-service stressors.  These assertions specifically 
included being subjected to mortar and rocket attacks, as 
well as witnessing the deaths and gruesome injuries of fellow 
servicemen, while stationed with Company D at the U.S. Army 
Long Binh Army Depot from September 1970 to November 1971.  

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran identify the 
individual whose murder the veteran 
witnessed while in the shower, as well 
the approximate date of this event and 
the unit in which that individual 
served.  Request the veteran identify 
the individual who the veteran saw 
shoot himself in the leg in Vietnam, as 
well as the approximate date of this 
event and the unit in which that 
individual served.  

2.  Thereafter, request that the National 
Personnel Records Center (NPRC) conduct a 
search of death and unit records in order 
to corroborate the veteran's assertions 
of witnessing the aforementioned 
traumatic events.  The NPRC should also 
be requested to supply the unit records 
for Company D, stationed at the U.S. Army 
Long Binh Army Depot, from September 1970 
to November 1971, including records such 
as morning reports, that verify the death 
and/or injury of the veteran's 
aforementioned fellow soldiers, as well 
as if the unit was ever attacked by 
mortar and/or rocket fire.  The Board is 
also particularly interested in the 
location of Company's station in 
proximity to an August 1971 attack on 
60th Engineer Company.  

If no such records can be found or if 
such records have been destroyed, ask 
that the NPRC to provide specific 
confirmation of that fact and notify the 
veteran of that fact.

3.  After the development requested above 
has been completed to the extent 
possible, review the record.  If the 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case (SSOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
